443 F.2d 912
George Sing LOUIE, Plaintiff-Appellant,v.Robert CARNEVALE et al., Defendants-Appellees.
No. 26731.
United States Court of Appeals, Ninth Circuit.
June 2, 1971.

George Sing Louie, in pro. per.
Michael J. Brady, of Ropers, Majeski, Kohn, Bentley & Wagner, Redwood City, Cal., for defendants-appellees.
Before HAMLEY, KOELSCH and 12, 28 U.S.C.A.
PER CURIAM:


1
The plaintiff appeals from an order denying his motion for inspection and copying under Rule 34, Fed.R.Civ.P.


2
The order being interlocutory, the appeal is dismissed for lack of jurisdiction.  Alexander v. United States, 201 U.S. 117, 26 S.Ct. 356, 50 L.Ed. 686 (1906); Lampman v. United States District Court, 418 F.2d 215 (9th Cir. 1969), cert. denied, 397 U.S. 919, 90 S.Ct. 926, 25 L.Ed.2d 100 (1970).1



1
 There is some doubt whether this appeal has been properly docketed.  The ruling on this notice of appeal shall not relieve appellant of his duty to properly docket the appeal in the principal action as provided in Rule 12, Fed.R.App.P